        Case 1:16-cv-08160-PAE Document 241 Filed 04/19/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ELENI MIGLIS, et al.,
                Plaintiffs,
                                                         1:16-CV-08160 (PAE) (BCM)
        -against-
 BED BA TH AND BEYOND, INC.,                             ORDER

                Defendant.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed the parties' joint letter dated April 12, 2019 (Dkt. No.
239), seeking approval of their revised proposed Settlement and General Release Agreement
(Agreement) (Dkt. No. 239-1) pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199
(2d Cir. 2015).

       The Court has reviewed the terms of the revised Agreement, as well as the proposed
attorneys' fee, and finds that they are fair and reasonable as required by Cheeks, 796 F.3d at 206.
Accordingly, the proposed settlement is APPROVED. Plaintiffs shall promptly file proposed
dismissal paperwork for the District Judge's consideration. See Ag. ,i 17.

       This Order resolves Dkt. No. 239.

       Dated: New York, New York
              April18,2019
                                                     SO ORDERED.


  USDCSDNY
  DOCUMENT
  ELECTRO NI CALLY FILED
  DOC#:
  DATEF-IL_E_D_:_'-l
                  _ l_\~- \ -19-
